Citation Nr: 1625338	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for multicystic renal cell carcinoma, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to July 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In April 2012, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

In July 2012 and December 2014, the Board remanded the appeal for additional development.  While the appeal was in remand status, the agency of original jurisdiction (AOJ) granted the Veteran service connection for an acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) and a skin disorder.  See August 2015 rating decision.  Therefore these issues are no longer before the Board.

In February 2016 the Board obtained a Veterans Health Administration (VHA) opinion as to the claim of service connection for multicystic renal cell carcinoma.  In March 2016, the Board notified the Veteran of the VHA opinion and provided him 60 days to respond.  The Board finds that it may know adjudicate the claim because the 60 days to respond has run even though neither the Veteran nor his representative thereafter filed additional arguments in support of this claim. 


FINDING OF FACT

The Veteran served in the Republic of Vietnam but the preponderance of the evidence of record shows that multicystic renal cell carcinoma is not related to service and it did not manifest itself to a compensable degree in the first post-service year.


CONCLUSION OF LAW

Multicystic renal cell carcinoma was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for multicystic renal cell carcinoma.  Specifically, in his statements and testimony, the Veteran contends that his multicystic renal cell carcinoma was caused by his service in the Republic of Vietnam, including his presumptive exposure to herbicides during this service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including nephritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents does not include renal carcinoma.  The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with multicystic renal cell carcinoma in his first post-service year but instead the diagnosis is first reflected decades after service in 2004.  In this regard, it was opined in the VHA that the Veteran's multicystic renal cell carcinoma did not manifest itself to a compensable degree in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for multicystic renal cell carcinoma must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to the presumptions found at 38 C.F.R. § 3.309(e), while Veteran meets the regulatory criteria to be a Vietnam era Veteran multicystic renal cell carcinoma is not one of the specifically enumerated disease process listed at 38 C.F.R. § 3.309(e).  Therefore, the Board finds that the presumptions found at 38 C.F.R. § 3.309(e) are not applicable to the current appeal despite his qualifying service.  Also see 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a).

As to service connection for multicystic renal cell carcinoma due to in-service occurrence or continued problems since service under 38 C.F.R. § 3.303(a) and (b), the Veteran is presumed to have been exposed to herbicides due to his documented service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a); Stefl.  Additionally, service treatment records document his complaints and treatment for a urethral discharge in June 1967 and June 1969 diagnosed as uteritis in April 1969.  The Veteran also reported a history of venereal disease (VD) at his June 1969 separation examination.  Furthermore, the Board find that the Veteran is competent to give evidence about what he sees and feels, included symptoms of multicystic renal cell carcinoma in and since service, because these symptoms come to him via his own senses and other lay persons are competent to give evidence about what they see because what they see also comes to them via their own senses.  See Davidson.  

The service treatment records are negative for complaints, diagnoses, or treatment for symptoms of multicystic renal cell carcinoma and/or a diagnosis of multicystic renal cell carcinoma.  Likewise, the post-service record is negative for complaints and/or treatment for symptoms of and/or a diagnosis of multicystic renal cell carcinoma until 2004; decades after the Veteran's 1969 separation from active duty.  In fact, it was opined in the VHA that the Veteran's multicystic renal cell carcinoma had not continued since service.

The Board acknowledges that the Veteran is competent to give evidence about what he sees and feels and other lay persons are competent to give evidence about what they see.  See Davidson.  However, upon review of the claims file, the Board finds that any lay accounts that the claimant has had multicystic renal cell carcinoma in and since service are not competent evidence as it requires specialized medical knowledge and training.  

In these circumstances, the Board gives more credence and weight to the negative service and post-service treatment records for decades following his separation from service in 1969 as well as the negative VHA opinion than any lay persons to the contrary.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that the preponderance of the evidence shows that multicystic renal cell carcinoma did not manifest itself in-service and/or continue since that time.  Accordingly, the Board finds that service connection for multicystic renal cell carcinoma based on in-service incurrence as well as based on continued problems since service must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) and (b).

As for service connection for multicystic renal cell carcinoma based on its initial documentation after service under 38 C.F.R. § 3.303(d), in its November 2015 Informal Hearing Presentation the Veteran's representative cites to research at the Overton Brooks VA Medical Center in Shreveport that suggests that there is a possible link between kidney cancer and Agent Orange exposure.  The Veteran has also filed with VA a number of medical articles about the relationship between herbicide exposure and cancer.

However, after a review of the record and controlling medical literature, including the Overton Brooks VA Medical Center study, it was opined in the VHA that the Veteran's multicystic renal cell carcinoma was not due to his military service including his presumptive exposures to herbicides due to his documented service in the Republic of Vietnam.  

Initially, the Board finds the VHA opinion, unlike the earlier VA examiners opinions, adequate to adjudicate the claim because the opinion is based on a review of the record on appeal and is supported by citation to facts found in the record as well as citation to controlling medical treatise evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that VHA opinion prepared by a medical expert more probative that the generic medical articles filed by the Veteran with VA about the relationship between herbicide exposure and cancer as well as the study cited too by the Veteran's representative because the VHA opinion was based on this particular Veteran's service history as well as his in-service and post-service medical history and was supported by citation to controlling medical treatise evidence.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (generic texts, which do not address the facts in this particular case with any degree of medical certainty, do not amount to competent medical evidence); Also see Nieves-Rodriguez v. Peake, No. 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As to the Overton Brooks VA Medical Center study, the Board finds of particular importance the VHA's observation that the study ". . . was not designed or powered to find a statistically significant incidence rate compelling for causation . . ."  As to the lay claims that the Veteran's renal cell carcinoma was caused by his military service, including his presumptive exposures to herbicides while serving in the Republic of Vietnam, the Board finds the VHA medical opinion more probative because a healthcare professional has more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, because the most probative evidence of record shows that the Veteran's renal cell carcinoma was not caused by his military service, including his presumptive herbicide exposure, the Board finds that service connection is not warranted based on the initial documentation of the disability after service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  


ORDER

Service connection for multicystic renal cell carcinoma is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


